           Case 1:19-cr-00304-CKK Document 1 Filed 09/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


TINITED STATES OF AMERICA                               CRIMINAL NO.



                                                        18 U.S.C. $ 1001(a)(1) (Scheme to Falsifu
                                                        Material Facts)
OCEANWORKS INTERNATIONAL
CORPORATION.

                        Defendant.




                                      INFORMATION

     The United States Attomey charges:

                                           COUNT ONE

       1   .   From in or around October   201   6 to in or around March 2018, in the District ol

Columbia and elsewhere, in a matter within the jurisdiction of the Executive Branch of the

govemment        of the   United States, Defendant OCEANWORKS INTERNATIONAL
CORPORATION knowingly and willfully falsified, concealed, and covered up by a trick, a

scheme, and a device a material fact, in that Defendant OCEANWORKS INTERNATIONAL

CORPORATION intended to and did misrepresent and
           Case 1:19-cr-00304-CKK Document 1 Filed 09/10/19 Page 2 of 2



conceal, to and from the Office of Export Enforcement, the true nature and extent of the transfer

of U.S. Nary Pressurized Rescue Module technical data to China.


(Scheme to Falsi$, Conceal, and Cover up Material Facts from the Department of
Commerce's Office of Export Enforcement, in violation of Tille 18, United States Code, Section
100 t (a)( 1))




                                            JESSIE K.   Lru
                                            United States Attomey
                                            D.C.          172845
                                     By:

                                                  RAH A. CT]RTIS
                                            Deputy Chief, National Security Section
                                            U.S. Attorney's Office
                                            CA Bar No. 172208
                                            Deborah.Curtis@usdoj. gov




                                               2
